      Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                                          NO. 3:19-cr-260-KHJ-LGI

DANIEL ROBERT;
DANITA MARTIN ROBERT; and
DALISHA MISSERIN ROBERT

                                       ORDER

      Before the Court are Defendant Daniel Robert’s Motion to Sever [74], Motion

to Compel Unredacted 302s [75], and Motion for Supplemental Discovery [76]. As

explained below, Robert’s motions are denied.

I.    Background

      On November 6, 2019, the grand jury indicted Daniel Robert and his Co-

defendants, Danita Martin Robert and Dalisha Misserin Robert, on two counts of

attempting to threaten, intimidate, or corruptly persuade witnesses in violation of 18

U.S.C. §§ 2, 1512(b)(1). [3] at 1-2. The indictment here alleges Daniel Robert and his

Co-defendants conspired together between September 2018 and May 2019 to

influence or prevent the testimony of M.M. and L.R.—witnesses against Daniel

Robert in a different federal case, United States v. Robert, 3:14-cr-11-DPJ-LRA. Id.

      This case was originally set for trial against Daniel Robert on January 6, 2020.

[14] at 1. The Court first gave Robert’s Co-defendants a February 3, 2020 trial date.

[27] at 1; [34] at 1. The Government moved for a continuance to reset Daniel Robert’s

trial date to February 3, 2020, for him to be tried with his Co-defendants. [41]. Robert
      Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 2 of 13




opposed this motion and asserted his right to a speedy trial under the Sixth

Amendment and the Speedy Trial Act, 18 U.S.C. § 3161. [42]. The Court granted a

continuance on December 30, 2019, finding any delay in Robert’s trial as a result of

the continuance was excluded from the speedy trial clock because the clock began

running when his Co-defendants were arraigned. [43].

      In January 2020, Robert went to trial in his other federal case, Criminal Action

3:14-cr-11-DPJ-LRA, and the jury convicted him of four counts of possession of

cocaine hydrochloride with intent to distribute. Robert, 3:14-cr-11-DPJ-LRA, Dkt. No.

205. Robert remained in custody pending sentencing, and the Court ultimately

sentenced him to serve 330 months in the custody of the U.S. Bureau of Prisons. Id.

at Minute Entry Dated 1/23/2020, Dkt. No. 226.

      During the pretrial conference in this case on January 23, 2020, Robert’s

counsel requested the Government stipulate which recordings it planned to use at

trial. [44] at 1. Defendant Danita Martin Robert made an ore tenus motion to continue

the trial to allow the Government time to designate the recordings it planned to

present and for defense counsel to review these recordings. [44] at 1. The Court

granted this motion and reset the trial date to April 6, 2020. Text Only Order dated

1/23/2020.

      On March 2, 2020, Defendants Danita Martin Robert and Dalisha Misserin

Robert made an ore tenus motion to continue the trial once more after the

Government designated the recordings it planned to use. The Court granted this

request, commemorating its holding in the January 23 pretrial conference and finding




                                          2
      Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 3 of 13




the ends of justice required allowing defense counsel time to review these recordings

and prepare a proper defense. [44] at 2. The trial date remained set for April 6, 2020.1

Id.

      Beginning in March 13, 2020, and through the present date, the Court issued

a series of Special Orders because of the COVID-19 pandemic, postponing all non-

essential civil and criminal matters until further notice. The Court’s latest Special

Order extended the restrictions on trials but suggested that multi-defendant trials

were expected to resume in June 2021. Special Order #13 at 2.

      Daniel Roberts’ Co-defendants also moved to continue the trial settings. On

March 17 and 18, respectively, Defendants Danita Martin Robert and Dalisha

Misserin Robert moved to continue the trial date. [47]; [48]. Citing the Special Orders,

the Court granted these motions, continuing the trial date until the criminal term

beginning June 1, 2020. [49].

      Robert’s Co-defendants made ore tenus motions to continue on May 21, 2020,

which the Court granted. Minute Entry dated 5/21/2020. The Court commemorated

this continuance in its Order dated June 2, 2020, referencing the Special Orders on

the COVID-19 pandemic, and the trial date was reset to the trial term beginning

August 3, 2020. [51]

      Robert’s Co-defendants moved to continue again on July 22, 2020. [53]; [54].

The Court heard arguments for these motions during the scheduled pretrial

conference on July 23, 2020, and Robert opposed a continuance. Minute Entry dated


1The Court found this continuance and every following continuance excludable from the
computation of time under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h).


                                           3
      Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 4 of 13




7/23/2020; Text Only Order dated 7/23/2020. Citing the Special Orders, the Court

granted the motions to continue and reset the trial date for the criminal term

beginning October 5, 2020. [57].

       Robert’s Co-defendants moved for a continuance on September 14 and 15,

2020, respectively, both referencing the COVID-19 pandemic. [59]; [60]. While the

Court did not specifically grant these motions, it reset the pretrial conference for

November 19, 2020. Notice dated 11/6/2020. Defendant Danita Martin Robert filed

another motion to continue on November 17, 2020, citing the COVID-19 pandemic

and Special Order #10. [63].

       On December 1, 2020, the Court issued an Order granting Defendant Danita

Martin Robert’s Motion to Continue [63], finding it was impossible to safely try a

multi-defendant case and citing Special Order #10. [64] at 2. Trial was reset to the

criminal term beginning February 1, 2021. Id. All defendants but Daniel Robert

agreed to this continuance. Id. at 2-4.

       On December 11, 2020, the case was reassigned to the undersigned. [65]; [66].

The Court reset the trial date to the criminal term beginning March 1, 2021. [67].

       Robert’s Co-defendants moved to continue once more in February 2021, citing

the COVID-19 pandemic and the Court’s Special Orders. [69]; [70]. The Court

continued the trial date until May 3, 2021. [71].

       Robert filed his Motion to Sever [74], Motion to Compel [76], and Motion for

Supplemental Discovery [76] on April 12, 2021. The Court has since continued the

trial date to July 6, 2021. [80].




                                          4
      Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 5 of 13




II.    Motion to Sever [74]

       “[W]hen defendants properly have been joined under Rule 8(b), a district court

should grant a severance under Rule 14 only if there is a serious risk that a joint trial

would compromise a specific trial right of one of the defendants, or prevent the jury

from making a reliable judgment about guilt or innocence.” United States v.

Pettigrew, 77 F.3d 1500, 1517 (5th Cir. 1996) (quoting Zafiro v. United States, 506

U.S. 534, 540 (1993) (alteration in original). In ruling on Robert’s Motion to Sever

[74], then, the Court first looks to whether defendants are properly joined and, if they

are, whether a joint trial would compromise one of Daniel Robert’s trial rights.2

       A.      Joinder is Proper

       Federal Rule of Criminal Procedure 8(b) provides two or more defendants may

be charged in the same indictment “if they are alleged to have participated in the

same act or transaction, or in the same series of acts or transactions, constituting an

offense or offenses.” “As a general rule, persons indicted together should be tried

together, particularly in conspiracy cases.” Pettigrew, 77 F.3d at 1517 (citing United

States v. Neal, 27 F.3d 1035, 1045 (5th Cir. 1994)). For joinder to be proper, the

offenses charged “must be shown to be part of a single plan or scheme,” proof of which

“is typically supplied by an overarching conspiracy from which steams each of the

substantive counts.” Id. (quoting United States v. Faulkner, 17 F.3d 745, 758 (5th

Cir. 1994)).




2 Robert does not argue a severance is necessary to allow the jury to make a reliable
judgment as to his guilt or innocence.


                                              5
      Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 6 of 13




      Robert and his Co-defendants are charged with aiding and abetting each other

in an attempt to threaten, intimidate, or corruptly persuade witnesses M.M. and L.R.

[3] at 1-2. The Court therefore finds that joinder was proper.

      B.     A Joint Trial will not Compromise Robert’s Trial Rights

      Robert argues that, without a severance, his Sixth Amendment rights to a

speedy trial and to confront the witnesses against him will be compromised. [74] at

4-5. For the reasons below, the Court finds these arguments unavailing.

             1.     Speedy Trial

      Robert asserts his right to a speedy trial under the Sixth Amendment will be

compromised without a severance, as his Co-defendants have agreed to five

continuances over his objections. [74] at 4.

      To begin, joinder does not impact Robert’s right to a speedy trial under the

Speedy Trial Act. The Speedy Trial Act holds a defendant must be tried with 70 days

of being charged in an information or indictment. 18 U.S.C. § 3161(c)(1). The Act,

however, provides multiple types of delays which are excluded from the computation

of the required 70 days. Id. § 3161(h). The Court specifically found each of the

continuance to be excluded from the computation of time under the Speedy Trial Act.

See [43]; [44]; [49]; [51]; [57]; [64]; [67]; [71]. Though Robert has a Sixth Amendment

right to a speedy trial separate from the Speedy Trial Act, “[i]t will be the unusual

case . . . where the time limits under the Speedy Trial Act have been satisfied but the

right to a speedy trial under the Sixth Amendment has been violated.” United States

v. Bieganowski, 313 F.3d 264, 284 (5th Cir. 2002) (citations omitted).




                                           6
      Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 7 of 13




      In considering a Sixth Amendment speedy trial claim, the Court analyzes four

factors: “(1) the length of the delay; (2) the reason for the delay; (3) whether the

defendant timely asserted his right; and (4) any prejudice resulting to the defendant

because of the delay.” Id. (citing Barker v. Wingo, 407 U.S. 514, 530-32 (1972)).

      “The length of the delay is a ‘triggering mechanism,’ as ‘there is no necessity

for inquiry into the other factors that go into the balance’ until there has been some

delay that is presumptively prejudicial.” United States v. Harris, 566 F.3d 422, 432

(5th Cir. 2009) (quoting Barker, 407 U.S. at 530). Here, the delay between the

indictment and the current trial day is twenty months. The Fifth Circuit has held

“delays of less five years are not enough, by duration alone, to presume prejudice.”

United States v. Parker, 505 F.3d 323, 329 (5th Cir. 2007) (citations omitted). Delays

of twelve months, fourteen months, sixteen months, and three years and nine months

have all been found to be insufficient to be presumptively prejudicial under the Sixth

Amendment. Id.; United States v. Hernandez, 457 F.3d 416, 421 (5th Cir. 2006);

United States v. Frye, 372 F.3d 729, 737 (5th Cir. 2004); United States v. Serna-

Villarreal, 352 F.3d 225, 232 (5th Cir. 2003). This factor weighs against Robert.

      The reasons for the delay also weigh against Robert. Aside from the short two-

month period between January 6, 2020 (Robert’s initial trial date) and March 13,

2020 (the date of the Court’s Special Order #1), the ongoing COVID-19 pandemic

necessitated the delay in Robert’s trial. The desire to try all three defendants charged

in the indictment, as well as Robert’s Co-defendants’ request to review the recordings

the Government planned to use at trial, caused the original two-month delay. There




                                           7
      Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 8 of 13




is no evidence the delay resulted from Government’s bad faith or any intent to delay

the prosecution to prejudice Robert. See Harris, 566 F.3d at 432 (citing Parker, 505

F.3d at 329) (finding that the reasons for the delay weighed against defendant when

there was no evidence of bad faith on the part of the Government). This factor

therefore weighs against Robert.

      The Government concedes Robert has regularly asserted his right to a speedy

trial and that this favor weighs in his favor. [78] at 13. The Court therefore moves to

the final factor: prejudice to Robert.

      When the first three factors do not weigh heavily in favor of a defendant, he is

not entitled to a presumption of prejudice but must show actual prejudice. Harris,

566 F.3d at 433 (citing Frye, 372 F.3d at 209). “Actual prejudice is assessed in light

of the three following interests of the defendant: (1) to prevent oppressive pretrial

incarceration; (2) to minimize anxiety and concern of the accused; and (3) to limit the

possibility that the defense will be impaired.” Id. (quoting Barker, 407 U.S. at 532)

(internal quotations omitted). The Supreme Court has emphasized the most

significant of these factors is the potential impairment to the defense. Barker, 407

U.S. at 532. On the whole, these interests weigh against Robert.

      Because Robert is serving the 330-month sentence imposed on him in the

related case, there is no need to prevent oppressive pretrial incarceration in this case.

And though Robert makes a conclusory reference to “his anxiety and stress of

preparing then delaying his trial,” he offers no evidence to support this claim. Nor




                                           8
      Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 9 of 13




does he argue any delay will impair his ability to mount a defense. The Court

therefore finds that this final factor also weighs against Robert.

       Because the Court does not find the factors of a Sixth Amendment speedy trial

claim favor Robert, the Court denies his Motion to Sever [74].

              2.     Right to Confront Witnesses

       Robert also argues a joint trial will compromise his rights under the

Confrontation Clause of the Sixth Amendment because the Government intends to

introduce “several jailhouse audio recordings” between his Co-defendants, in which

Robert claims he did not participate. [74] at 5. Robert contends these recordings are

hearsay evidence and are inadmissible against him under the Sixth Amendment. Id.

The Government responds that these recordings are admissible under Federal Rule

of Evidence 801(d)(2)(E) and therefore do not violate Robert’s Sixth Amendment

rights. [78] at 8.

       The Supreme Court has held there is no Confrontation Clause violation where

a co-conspirator’s out-of-court statement meets the requirements of FED. R. EVID.

801(d)(2)(E).3 Bourjaily v. United States, 483 U.S. 171, 183-84 (1987). To admit

statements under this rule, the Government must show, by a preponderance of the

evidence, “(1) the existence of a conspiracy, (2) the statement[s] w[ere] made by a co-

conspirator of [Robert]; (3) the statement[s] w[ere] made during the course of the

conspiracy, and (4) the statement[s] w[ere] made in furtherance of the conspiracy.”


3Robert’s reliance on the Supreme Court’s precedent in Bruton v. United States, 391 U.S.
123 (1968), is misplaced. Bruton dealt with the admissibility of a co-defendant’s confession,
not statements made in furtherance of a conspiracy under FED. R. EVID. 801(d)(2)(E). Id. at
124-25.


                                              9
     Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 10 of 13




United States v. Robinson, 367 F.3d 278, 291-92 (5th Cir. 2004) (quoting United

States v. Solis, 299 F.3d 420, 443 (5th Cir. 2002)). Though the rule requires a

“conspiracy,” an actual criminal conspiracy need not be charged. United States v. El-

Mezain, 664 F.3d 467, 502 (5th Cir. 2011). All that is required is a “joint undertaking”

or “joint plan” that need not even be criminal in nature. Id. (citing United States v.

Holy Land Found. for Relief & Dev. 624 F.3d 685, 694 (5th Cir. 2010)).

      Here, all four requirements are met. The Government accuses Daniel Robert

of working with his Co-defendants to threaten, intimidate, or corruptly persuade the

testimony of M.M. and L.R. [3] at 1-2. Robert admits that the recordings are

statements of his Co-defendants. [74] at 5. The Government contends that Daniel

Robert initiated these calls, and his voice is identifiable from the recordings. [78] at

10. Further, Robert calls the statements “jailhouse audio recordings.” [74] at 5. Of the

Co-defendants, the record before the Court reflects only Daniel Robert was

incarcerated during the relevant time. The Government represents that the

recordings detail discussions among the three Defendants about improperly

influencing witnesses M.M. and L.R. [78] at 9-10. The recordings therefore suggest

the existence of a conspiracy and include statements Robert’s Co-defendants made

during the course and in furtherance of the conspiracy.

      Although the Court’s independent evaluation of the recordings may be

necessary to evaluate Robert’s Sixth Amendment claim at trial for admissibility

purposes, the Court finds that, at this stage, Robert does not establish that these




                                          10
        Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 11 of 13




recordings will compromise his rights under the Confrontation Clause as needed to

justify a severance. The Court denies Robert’s Motion to Sever [74].

III.     Discovery Motions [75] [76]

         Robert’s remaining two motions involve discovery requests. First, in his Motion

to Compel [75], Robert requests the unredacted 302 reports of the witnesses the

Government intends to call against him at trial. Second, in his Motion for

Supplemental Discovery [76], Robert asks for the trial transcript from his previous

case, United States v. Robert, 3:14-cr-11-DPJ-LRA.

         The Discovery Order obligated the Government to produce “any evidence

described in Fed.R.Crim.P. Rule 16(a)(1), which the United States Attorney intends

to offer in evidence during its case in chief” and all Brady4 exculpatory material by

December 19, 2021, thirty days after the order. [13] at 2. The Order explicitly excludes

witness statements from this production deadline. Id. The Government is also

required to produce the following at least five calendar days before trial:

         (1) a list of prospective witnesses expected to be used in the United
         States Attorney[’]s case in chief; (2) all statements of such witnesses as
         defined in Rule 26.2, Fed.R.Crim.P. and Section 3500(e), Title 18, United
         States Code . . . ; (3) the general nature of any evidence of other crimes,
         wrongs, or acts intened to be introduced at trial pursuant to Rule 404(b),
         Fed.R.Evid.; and (4) Giglio5 impeachment material of which the United
         States Attorney is aware . . . .

Id.




4   Brady v. Maryland, 373 U.S. 83 (1963).
5   Giglio v. United States, 405 U.S. 150 (1972).


                                                11
      Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 12 of 13




      A.     Motion to Compel [75]

      In his Motion to Compel, Robert seeks the unredacted 302 reports of the

witnesses the Government intends to present at trial. Under the Discovery Order,

the Government need not produce any witness information until five days before trial.

[13] at 2. The Government produced the redacted 302 reports of its witnesses with

identifying information redacted as a courtesy to the defense well before this

deadline. It does not have to turn over the unredacted 302 reports until five calendar

days before trial, and Robert presents no compelling reason why the Court should

require the Government to produce this information earlier. The Court therefore

denies the Motion to Compel [75].

      B.     Motion for Supplemental Discovery [76]

      In his Motion for Supplemental Discovery, Robert seeks the trial transcript of

his previous case, United States v. Robert, 3:14-cr-11-DPJ-LRA. This trial transcript

is a public record Robert can obtain without the Government’s aid. Robert presents

the Court with no explanation as to why he or his counsel cannot obtain this

transcript from the court reporter, nor does he provide any legal authority which

obligates the Government to provide it to him. For these reasons, the Court denies

the Motion for Supplemental Discovery [76].

IV.   Conclusion

      The Court has considered all the arguments set forth by the parties. Those

arguments not addressed would not have changed the outcome of the Court’s decision.




                                         12
     Case 3:19-cr-00260-KHJ-LGI Document 83 Filed 06/15/21 Page 13 of 13




For these reasons, the Court DENIES Robert’s Motion to Sever [74], Motion to

Compel Unredacted 302s [75], and Motion for Supplemental Discovery [76].

      SO ORDERED this the 15th day of June, 2021.


                                            /s Kristi H. Johnson
                                            UNITED STATES DISTRICT JUDGE




                                       13
